Exhibit 99.4 IAMGOLD Corporation Reconciliation of Canadian and United States GAAP Years Ended December 31, 2007, 2006 and 2005 Canadian generally accepted accounting principles (“Canadian GAAP”) varies in certain significant respects from the principles and practices generally accepted in the United States (”U.S. GAAP”). The effect of these principal differences on the Company’s consolidated financial statements are quantified below and described in the accompanying notes. Consolidated Statements of Earnings: 2007 2006 2005 Net earnings (loss) from continuing operations for the year reported under Canadian GAAP $ (42,060 ) $ 72,388 $ 20,494 Earnings from Sadiola and Yatela under Canadian GAAP, using proportionate consolidation (a) (51,948 ) (70,693 ) (16,561 ) Equity earnings of Sadiola under U.S. GAAP (a) 21,851 36,213 8,945 Equity earnings of Yatela under U.S. GAAP (a) 24,364 37,241 1,931 Exploration expensed (b) (22,190 ) (9,656 ) (962 ) Stock-based compensation (c) - (2 ) (4 ) Amortization of royalty interests (d) (495 ) 111 (775 ) Interest income (f) - 145 - Non-hedge derivative gain (f) - (40 ) - Warrants (g) 13,232 (2,712 ) - Forward sales liability (h) (370 ) 623 - Other 201 - - Income taxes on items (b) through (h) 6,266 1,464 249 Net earnings (loss) from continuing operations, U.S. GAAP $ (51,149 ) $ 65,082 $ 13,317 Net earnings from discontinued operations - 93 - Net earnings (loss), U.S. GAAP $ (51,149 ) $ 65,175 $ 13,317 2007 2006 2005 Basic and diluted net earnings (loss) from continuing operations per share $ (0.17 ) $ 0.35 $ 0.09 Basic and diluted net earnings (loss) per share $ (0.17 ) $ 0.35 $ 0.09 Dividends per share $ 0.06 $ 0.06 $ 0.06 Consolidated Statements of Comprehensive Income: The statements of comprehensive income for the years ended December 31, 2007, 2006 and 2005 would be presented as follows on a U.S. GAAP basis: 2007 2006 2005 Net earnings (loss), U.S. GAAP $ (51,149 ) $ 65,175 $ 13,317 Other comprehensive income (loss): Marketable securities (e) (2,245 ) 1,439 (258 ) Cumulative translation adjustment 28,895 (4,836 ) - Comprehensive income (loss), U.S. GAAP $ (24,499 ) $ 61,778 $ 13,059 Consolidated Statements of Shareholders’ Equity: The cumulative effect of the U.S. GAAP differences discussed below on the Company’s consolidated shareholders’ equity is as follows: 2007 2006 2005 Shareholders’ equity based on Canadian GAAP $ 1,751,316 $ 1,773,351 $ 411,002 Impact on shareholders’ equity of U.S. GAAP adjustments: Equity accounting of Sadiola and Yatela (a) (13,052 ) (7,319 ) (10,078 ) Accumulated exploration expensed (b) (33,795 ) (10,618 ) (962 ) Accumulated amortization of royalty interests (d) (2,058 ) (1,563 ) (1,674 ) Interest income (g) - 145 - Non-hedge derivative gain (g) - (40 ) - Warrants (h) (13,872 ) (27,115 ) - Forward sales liability (i) 253 623 - Income taxes on items (b) through (h) 8,291 2,025 561 Marketable securities (e) - 1,417 (22 ) Shareholders’ equity based on U.S. GAAP $ 1,697,083 $ 1,730,906 $ 398,827 Consolidated Statements of Cash Flows: Cash flows from operating activities, financing activities and investing activities would be presented as follows on a US GAAP basis: 2007 2006 2005 Operating Activities $ 65,484 $ 3,425 $ 8,922 Investing Activities (50,799 ) 43,141 3,457 Financing Activities (41,380 ) (11,450 ) (836 ) Cash from (used in) discontinued operations 28,451 (1,579 ) - (a) Investments in Sadiola, Yatela, Tarkwa and Damang: Under Canadian GAAP, the Company accounts for its interests in the Sadiola and Yatela joint ventures by the proportionate consolidation method and its interest in the Tarkwa and Damang mines under the equity method as working interests. Under U.S.
